DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/7/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: First and second substrates.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because The abstract is a rewriting of the independent claim.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-2, 4-6, and 8 are rejected under 35 U.S.C. 102 (a1/a2) as being anticipated by Yamaoka et. al. (JP 2005-274612 A).

Regarding claim 1 Yamaoka teaches (fig. 12, and  14-15) an imaging device having a first substrate (33) and a second substrate (20) (para. 0030), the imaging device comprising:
an insertion hole (72) provided to the first substrate and penetrating from a first side to a second side (para. 0030);
a projection (70) provided to the second substrate, inserted into the insertion hole from the first side (para. 0030), and bonded to the first substrate by a first adhesive agent (85; para. 0030);
a first contact portion (75) provided to the first substrate and in contact with the second substrate (para.0032);
a second contact portion (83) provided to the second substrate and in contact with the first contact portion in the first substrate (para. 0032);
a first bonding portion provided to the first substrate and bonded to the second substrate by a second adhesive agent (80; para. 0033); 
and a second bonding portion provided to the second substrate and bonded to the first bonding portion in the first substrate by the second adhesive agent (para. 0032),
where the first adhesive agent projects from an inside of the insertion hole to the second side (see fig. 12).



Regarding claim 4 Yamaoka teaches (fig. 12, and  14-15) an imaging device, where the second contact portion exists outside a region where an opening of the insertion hole is extended in an axial direction of the insertion hole (see fig. 12).

Regarding claim 5 Yamaoka teaches (fig. 12, and  14-15) an imaging device, where the first adhesive agent is a photo-setting adhesive agent (para. 0035), and the second adhesive agent is a thermo-setting adhesive agent (para. 0033).

Regarding claim 6 Yamaoka teaches (fig. 12, and  14-15) an imaging device, where the second adhesive agent has a curing start temperature higher than that of the first adhesive agent (para. 0033; para. 0035).

Regarding claim 8 Yamaoka teaches (fig. 12, and  14-15) an imaging device, where a counterbore (71), which is a recess, is formed around an opening of the insertion hole on the second side (para. 0030), 
and the first adhesive agent projects from an inside of the insertion hole to the counterbore (para. 0030; see fig.12). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka et. al. (JP 2005-274612 A).

Regarding claim 3 Yamaoka teaches (fig. 12, and  14-15) an imaging device, except where the first substrate is a housing, and the second substrate is a lens holder. However it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to reverse the mounting structure taught by Yamaoka, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding claim 7 Yamaoka teaches (fig. 12, and  14-15) an imaging device, except where the first adhesive agent and the second adhesive agent are photo- thermo-setting adhesive agents having both photo-setting properties and thermo-setting properties.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to utilize adhesive with thermo and photo properties to assist in aligning of the system. Furthermore it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)

Regarding claim 9 Yamaoka teaches (fig. 12, and  14-15) an imaging device, a multi-eye imaging device, except comprising: two of the imaging devices according to claim 1, wherein the two imaging devices are arranged so that their optical axes are substantially parallel, and at least two of the projection, the insertion hole, and the first contact portion are arranged side by side in a direction connecting the two imaging devices. However it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to utilize optical systems as taught by Yamaoka for the benefit of 3d photography. Furthermore it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert E. Tallman/Primary Examiner, Art Unit 2872